Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 1 of 8 PagelD: 12
RECEIVED
NOV 14 2018

U.S. Department of Justice

Ev |
United States Attorney WILLIAM T. WALSH CLERK
District of New Jersey

 

 

970 Broad Street, Suite 700 (973) 645-2700
Newark, New Jersey 07102

MFN/PL AGR
2018R00662

September 25, 2019
Laurie Fierro, Esq.
135 Kinnelon Road
Kinnelon, New Jersey 07405

- \4-8/3-1(Fuw)
Re: Plea Agreement with Daryl Underwood Cy . 19-815 | (F LW

 

Dear Ms. Fierro:

This letter sets forth the plea agreement between your client, Daryl
Underwood (“UNDERWOOD”) and the United States Attorney for the District of
New Jersey (“this Office”). The government’s offer to enter into this plea
agreement will expire on October 4, 2019, if it is not accepted in writing by that
date.

Charge

Conditioned on the understandings specified below, this Office will accept
a guilty plea from UNDERWOOD to a one-count Information that charges him
with misprision of a felony, namely witness tampering, contrary to Title 18,
United States Code, Section 1512(b)(2)(A), in violation of Title 18, United States
Code, Section 4. If UNDERWOOD enters a guilty plea and is sentenced on this
charge, and otherwise fully complies with all of the terms of this agreement, this
Office will not initiate any further criminal charges against UNDERWOOD for
any additional acts of witness tampering, conspiracy to commit witness
tampering, or the failure to report witness tampering to authorities, from in or
about December 2018 through at least on or about February 5, 2019.

If a guilty plea in this matter is not entered for any reason or the judgment
of conviction entered as a result of this guilty plea does not remain in full force
and effect, UNDERWOOD agrees that any dismissed charges and any other
charges that are not time-barred by the applicable statute of limitations on the
date this agreement is signed by UNDERWOOD may be commenced against him,
notwithstanding the expiration of the limitations period after UNDERWOOD
signs the agreement.
Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 2 of 8 PagelD: 13

Sentencing

The violation of 18 U.S.C. §4 to which UNDERWOOD agrees to plead
guilty carries a statutory maximum prison sentence of three years and a
statutory maximum fine equal to the greatest of: (1) $250,000, or (2) twice the
gross profits or other proceeds to UNDERWOOD. Fines imposed by the
sentencing judge may be subject to the payment of interest.

The sentence to be imposed upon UNDERWOOD is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does not
make any representation or promise as to what guideline range may be found by
the sentencing judge, or as to what sentence UNDERWOOD ultimately will
receive.

Further, in addition to imposing any other penalty on UNDERWOOD, the
sentencing judge: (1) will order UNDERWOOD to pay an assessment of $100
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order UNDERWOOD to pay restitution pursuant to 18 U.S.C.
§ 3663 et seq.; and (3) pursuant to 18 U.S.C. 3583, may require UNDERWOOD
to serve a term of supervised release of not more than one year, which will begin
at the expiration of any term of imprisonment imposed. Should UNDERWOOD
be placed on a term of supervised release and subsequently violate any of the
conditions of supervised release before the expiration of its term, UNDERWOOD
may be sentenced to not more than one year’s imprisonment in addition to any
prison term previously imposed, regardless of the statutory maximum term of
imprisonment set forth above and without credit for time previously served on
post-release supervision, and may be sentenced to an additional term of
supervised release.

Rights of This Office Regarding Sentencing

 

Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be imposed
on UNDERWOOD by the sentencing judge, to correct any misstatements relating
to the sentencing proceedings, and to provide the sentencing judge and the
United States Probation Office all law and information relevant to sentencing,
favorable or otherwise. In addition, this Office may inform the sentencing judge
and the United States Probation Office of: (1) this agreement; and (2) the full

-2-
Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 3 of 8 PagelD: 14

nature and extent of UNDERWOOD’s activities and relevant conduct with respect
to this case.

Stipulations

This Office and UNDERWOOD agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of
this plea agreement. This agreement to stipulate, however, cannot and does not
bind the sentencing judge, who may make independent factual findings and may
reject any or all of the stipulations entered into by the parties. To the extent that
the parties do not stipulate to a particular fact or legal conclusion, each reserves
the right to argue the existence of and the effect of any such fact or conclusion
upon the sentence. Moreover, this agreement to stipulate on the part of this
Office is based on the information and evidence that this Office possesses as of
the date of this agreement. Thus, if this Office obtains or receives additional
evidence or information prior to sentencing that it determines to be credible and
to be materially in conflict with any stipulation in the attached Schedule A, this
Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or UNDERWOOD
from any other portion of this agreement, including any other stipulation. If the
sentencing court rejects a stipulation, both parties reserve the right to argue on
appeal or at post-sentencing proceedings that the sentencing court was within
its discretion and authority to do so. These stipulations do not restrict this
Office’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and UNDERWOOD waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing,
including but not limited to an appeal under 18 U.S.C. § 3742 or a motion under

28 U.S.C. § 2255.

Immigration Consequences

 

UNDERWOOD understands that, if he is not a citizen of the United States,
his guilty plea to the charged offense will likely result in his being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization.
UNDERWOOD understands that the immigration consequences of this plea will
be imposed in a separate proceeding before the immigration authorities.
UNDERWOOD wants and agrees to plead guilty to the charged offense regardless
of any immigration consequences of this plea, even if this plea will cause his
removal from the United States. UNDERWOOD understands that he is bound

-3-
Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 4 of 8 PagelD: 15

by his guilty plea regardless of any immigration consequences of the plea.
Accordingly, UNDERWOOD waives any and all challenges to his guilty plea and
to his sentence based on any immigration consequences, and agrees not to seek
to withdraw his guilty plea, or to file a direct appeal or any kind of collateral
attack challenging his guilty plea, conviction, or sentence, based on any
immigration consequences of his guilty plea.

Other Provisions

This agreement is limited to the United States Attorney’s Office for the
District of New Jersey and cannot bind other federal, state, or local authorities.
However, this Office will bring this agreement to the attention of other
prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or administrative
matters that may be pending or commenced in the future against UNDERWOOD.
This agreement does not prohibit the United States, any agency thereof
(including the Internal Revenue Service and Immigration and Customs
Enforcement) or any third party from initiating or prosecuting any civil or
administrative proceeding against UNDERWOOD.

No provision of this agreement shall preclude UNDERWOOD from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that UNDERWOOD received constitutionally
ineffective assistance of counsel.
Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 5 of 8 PagelD: 16

No Other Promises

This agreement constitutes the plea agreement between UNDERWOOD
and this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.

Very truly yours,

CRAIG CARPENITO
United States Attorney

By: MATTHEW FELDMAN NIKIC
Assistant U.S. Attorney

APPROVED:

ahh

DAVID W. FEDER
Chief, ee Crimes Unit
Case ‘3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 6 of 8 PagelD: 17

I have received this letter from my attorney, Laurie Fierro, Esq. I have read
it. My attorney and I have discussed it and all of its provisions, including those
addie ssing the charge, sentencing, stipulations, waiver, and immigr ation
consequences.” I understand this letter fully. I hereby accept its terms and
conditions and acknowledge that it constitutes the plea agreement between the
partiés. | understand that no additional promises, agreements, or conditions
have been made or will be madé unle ss set forth in writing and signed by the
parties. I want to plead guilty pur suant to this plea agreement.

AGREED AND ACCEPTED:

foil Voki nag Date 9/76/14

Daryl Underwood

I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, and immigration conseque ices. My client understands this plea
agreemen fully and wants to plead g sully pursuant to it.

Mui mm ye ff

 

 

LAurie Fierro, Esq.

-6-
Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 7 of 8 PagelD: 18

Plea Agreement With Daryl Underwood (“UNDERWOOD”)

 

Schedule A

1. This Office and UNDERWOOD recognize that the United States
Sentencing Guidelines are not binding upon the Court. This Office and
UNDERWOOD nevertheless agree to the stipulations set forth herein, and agree
that the Court should sentence UNDERWOOD within the Guidelines range that
results from the total Guidelines offense level set forth below. This Office and
UNDERWOOD further agree that neither party will argue for the imposition of a
sentence outside the Guidelines range that results from the agreed total
Guidelines offense level.

2. The version of the United States Sentencing Guidelines effective
November 1, 2018, applies in this case. The applicable Guideline is U.S.S.G.
§ 2X4.1.

3. Pursuant to U.S.S.G. § 2X4.1, the base offense level is 9 levels
lower than the offense level for the underlying offense, but in no event less than
4, or more than 19. U.S.S.G. § 2X4. 1(a).

4. The underlying offense involved witness tampering, which has a
base offense level of 14. U.S.S.G. § 2J1.2(a).

5.The underlying offense also involved threatening to cause
physical injury to a person in order to obstruct the administration of justice,
resulting in an increase of 8 levels and an offense level of 22. U.S.S.G.
§ 2J1.2(b)(1)(B).

6. The base offense level pursuant to U.S.S.G. § 2X4.1 therefore is
13 (22 minus 9). U.S.S.G. § 2X4. 1(a).

7. As of the date of this letter, it is expected that UNDERWOOD will
enter a plea of guilty before the commencement of trial, will truthfully admit his
involvement in the offense and related conduct, and will not engage in conduct
that is inconsistent with such acceptance of responsibility. If all of these events
occur, and UNDERWOOD’s acceptance of responsibility continues through the
date of sentencing, a downward adjustment of 2 levels for acceptance of
responsibility will be appropriate. See U.S.8.G. § 3E1.1(a) and Application Note
3.

8. In accordance with the above, the parties agree that the total
Guidelines offense level applicable to UNDERWOOD is 11 (the “agreed total
Guidelines offense level”).
Case 3:19-cr-00813-FLW Document5 Filed 11/14/19 Page 8 of 8 PagelD: 19

9.The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

10. UNDERWOOD knows that he has and, except as noted below in
this paragraph, voluntarily waives, the right to file any appeal, any collateral
attack, or any other writ or motion, including but not limited to an appeal under
18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the
sentence imposed by the sentencing court if that sentence falls within or below
the Guidelines range that results from the agreed total Guidelines offense level
of 11. This Office will not file any appeal, motion, or writ which challenges the
sentence imposed by the sentencing court if that sentence falls within or above
the Guidelines range that results from the agreed total Guidelines offense level
of 11. The parties reserve any right they may have under 18 U.S.C. § 3742 to
appeal the sentencing court’s determination of the criminal history category. The
provisions of this paragraph are binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to herein. Furthermore, if
the sentencing court accepts a stipulation, both parties waive the right to file an
appeal, collateral attack, writ, or motion claiming that the sentencing court erred
in doing so.

11. Both parties reserve the right to oppose or move to dismiss any
appeal, collateral attack, writ, or motion barred by the preceding paragraph and
to file or to oppose any appeal, collateral attack, writ or motion not barred by the
preceding paragraph.
